DETAILED ACTION
This office action is in response to the Application No. 16539847 filed on
10/21/2022. Claims 1-25 are presented for examination and are currently pending. Applicant’s arguments have been carefully and respectfully considered.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 10/21/2022 has been entered.

Response to Arguments
4.	The Applicant argued on page 7 of the Remarks that “Specifically, neither Bargagni nor Arilla, whether taken alone or in combination, discloses or suggests at least "retrieving protected data from a secure memory, wherein the secure memory is inaccessible to applications executing in a rich environment of the user device," as recited in Applicant's claim 1”.
	Aunger has now been applied as a secondary reference because it reads on the following Applicant’s disclosure: “In this manner, the TEE client API 216 may ensure that the secure hardware resources 232 are inaccessible to any software or instructions executing in the rich environment 210.” (US20200082279 [0036])
	Aunger teaches the secure memory (user devices, and so on, that are utilized during performance of a medical procedure can be secured [0178]) is inaccessible to applications executing in a rich environment of the user device; (An example API function can include causing deletion of, or inaccessibility to, medical information presented on a user device [0047]; For example, the mobile devices, laptops, particular computer systems, can execute an application which can constrain access according to the protocol 120. The application may be the software agent 156 [0058], Fig. 1). So, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Bargagni in view of Arilla to incorporate the teachings of Aunger for the benefit of machine learning based applications may be utilized to request medical information and then analyze the medical information (Aunger [0045])

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



5.	Claims 1, 5-7, 11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bargagni et al (US20180232370) in view of Arilla et al (US20190095763 filed 09/27/2017) and further in view of Aunger et al (US20180211058 filed 1/23/2018)

	Regarding claim 1, Bargagni teaches a method of inferencing, by a user device, (a data processing method implemented on a local computing device [0013], local user device [0034] for providing customized content recommendation [0026])
comprising:
	retrieving protected data from a secure memory (private or sensitive data is stored (in a local database 109(as secure memory) [0022] and analyzed on the local device [0025] which implies the data was retrieved before being analyzed)
	and updating a user interface of the user device based at least in part on the inferences. (selected customized content may be displayed (by display device [0065] as a user interface) at the local computing device (desktop computer [0021]) [0015] and the customized content recommendation is provided by the machine learning module [0026])
	Bargagni does not explicitly teach the protected data including pixel data associated with one or more images or videos to be displayed via a user interface of the user device; generating inferences about one or more logos or symbols included in the one or more images or videos using one or more neural network models stored on the user device; wherein the secure memory is inaccessible to applications executing in a rich environment of the user device; 
	Arilla teaches the protected data including pixel data associated with one or more images or videos to be displayed via a user interface of the user device; (By analyzing the content of an image (e.g., the pixels of an image), the image selector 316 can determine if black and white imagery is present and if the image should be filtered out…By analyzing the pixels and content of an image, the image selector 316 can determine if mirror imagery is present [0037]; Computing device 950 includes an input/output device (e.g., display 954, communication interface 966 [0055]; Machine learning techniques such as deep learning can used by the image selector 200 to improve selection processes through training the systems (e.g., expose multilayer neural networks to training data, feedback, etc.) [0022]);
	generating inferences (a performance prediction for the image [0029], Fig. 5; … the system 408 can learn the preferences … based upon vast amounts of training imagery [0041], Fig. 5)
	about one or more logos or symbols included in the one or more images or videos an inference engine to determine results of interest (e.g., select images likely to be presented [0025] such as logos (626) and photos with text or only text (636), Fig. 6; … using the learning system 408 to process an input 502 (e.g., a series of images, each represented as a collection of visual elements [0029], Fig. 5; The Examiner notes that machine learning system 408 as the inference engine, visual element which represent a visual property (e.g. color [0048]) is considered a symbol on an image, and text within photos are symbols)
	using one or more neural network models (to produce an output 504 using machine learning system 408 [0029], Fig. 5)
	stored on the user device; (a portion of the operations may be executed … one or more at an end user devices (e.g., the computing device 306) [0047])
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Bargagni to incorporate the teachings of Arilla for the benefit of an image machine learning system 408 that can predict images that should perform well with end users (Arilla, [0034])
	Aunger teaches wherein the secure memory (user devices, and so on, that are utilized during performance of a medical procedure can be secured [0178])
	is inaccessible to applications executing in a rich environment of the user device; (An example API function can include causing deletion of, or inaccessibility to, medical information presented on a user device [0047]; For example, the mobile devices, laptops, particular computer systems, can execute an application which can constrain access according to the protocol 120. The application may be the software agent 156 [0058], Fig. 1)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Modified Bargagni to incorporate the teachings of Aunger for the benefit of machine learning based applications may be utilized to request medical information and then analyze the medical information (Aunger [0045])

	Regarding claim 5, Modified Bargagni teaches the method of claim 1, Bargagni teaches wherein the pixel data is associated with premium media content to be displayed or played back via the user interface. (protects user privacy by storing on the user device 101 the sensitive data such as user preferences [0024] for a one-time request for content [0034] such as (premium media) advertisement and video (which as pixel data) [0035])
	Arilla teaches wherein the pixel data (By analyzing the content of an image (e.g., the pixels of an image), the image selector 316 can determine if black and white imagery is present and if the image should be filtered out…By analyzing the pixels and content of an image, the image selector 316 can determine if mirror imagery is present [0037])
	The same motivation to combine independent claim 1 applies here.

	Regarding claim 6, Modified Bargagni teaches the method of claim 1, Bargagni teaches wherein the protected data includes user input data or personal information about a user of the device. (protects user privacy by storing on the user device 101 the sensitive data ( e . g . , user preferences , age , gender , or other data) [0024] of the local user device [0034])

	Regarding claim 7, Modified Bargagni teaches the method of claim 1, Bargagni teaches wherein the updating comprises: outputting content or recommendations via the user interface based at least in part on the inferences (the machine learning module 111 output is represented as age / gender / objectCategory [0042] display (by display device [0065]) as user interface) at the local computing device (desktop computer [0021]) [0015] and the customized content recommendation is provided by the machine learning module [0026]

	Regarding claim 11, Bargagni teaches a user device comprising: a user interface; (the user device 101 [0026], Fig. 1), 
	processing circuitry; (implemented using special purpose circuitry, such as using Application - Specific Integrated Circuit (ASIC) [0071])
	and a secure memory storing instructions that, when executed by the processing circuitry, causes the user device to: (The local content selection system includes a programmatic method to profile a user directly on the user device 101 [0022])
	retrieving protected data from a secure memory, (private or sensitive data is stored (in a local database 109(as secure memory) [0022] and analyzed on the local device [0025] which implies the data was retrieved before being analyzed)
	stored on the user device; (running locally on the user device 101 [0026])
	and update a user interface based at least in part on the inferences. (selected customized content may be displayed (by display device [0065] as a user interface) at the local computing device (desktop computer [0021]) [0015] and the customized content recommendation is provided by the machine learning module [0026])
	Bargagni does not explicitly teach the protected data including pixel data associated with one or more images or videos to be displayed via a user interface of the user device; generating inferences about one or more logos or symbols included in the one or more images or videos using one or more neural network models stored on the user device; wherein the secure memory is inaccessible to applications executing in a rich environment of the user device; 
	Arilla teaches the protected data including pixel data associated with one or more images or videos to be displayed via a user interface of the user device; (By analyzing the content of an image (e.g., the pixels of an image), the image selector 316 can determine if black and white imagery is present and if the image should be filtered out…By analyzing the pixels and content of an image, the image selector 316 can determine if mirror imagery is present [0037]; Computing device 950 includes an input/output device (e.g., display 954, communication interface 966 [0055]; Machine learning techniques such as deep learning can used by the image selector 200 to improve selection processes through training the systems (e.g., expose multilayer neural networks to training data, feedback, etc.) [0022]);
	generating inferences (a performance prediction for the image [0029], Fig. 5; … the system 408 can learn the preferences … based upon vast amounts of training imagery [0041], Fig. 5)
	about one or more logos or symbols included in the one or more images or videos (an inference engine to determine results of interest (e.g., select images likely to be presented [0025] such as logos (626) and photos with text or only text (636), Fig. 6; … using the learning system 408 to process an input 502 (e.g., a series of images, each represented as a collection of visual elements [0029], Fig. 5; The Examiner notes that machine learning system 408 as the inference engine, visual element which represent a visual property (e.g. color [0048]) is considered a symbol on an image, and text within photos are symbols)
	using one or more neural network models (to produce an output 504 using machine learning system 408 [0029], Fig. 5)
	stored on the user device; (a portion of the operations may be executed … one or more at an end user devices (e.g., the computing device 306) [0047])
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Bargagni to incorporate the teachings of Arilla for the benefit of an image machine learning system 408 that can predict images that should perform well with end users (Arilla, [0034])
	Aunger teaches wherein the secure memory (user devices, and so on, that are utilized during performance of a medical procedure can be secured [0178])
	is inaccessible to applications executing in a rich environment of the user device; (An example API function can include causing deletion of, or inaccessibility to, medical information presented on a user device [0047]; For example, the mobile devices, laptops, particular computer systems, can execute an application which can constrain access according to the protocol 120. The application may be the software agent 156 [0058], Fig. 1)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Modified Bargagni to incorporate the teachings of Aunger for the benefit of machine learning based applications may be utilized to request medical information and then analyze the medical information (Aunger [0045])

	Regarding claim 15, Modified Bargagni teaches the user device of claim 11, Bargagni teaches wherein the pixel data is associated with premium media content to be displayed or played back via the user interface. (protects user privacy by storing on the user device 101 the sensitive data such as user preferences [0024] for a one-time request for content [0034] such as (premium media) advertisement and video (which as pixel data) [0035])
	Arilla teaches wherein the pixel data (By analyzing the content of an image (e.g., the pixels of an image), the image selector 316 can determine if black and white imagery is present and if the image should be filtered out…By analyzing the pixels and content of an image, the image selector 316 can determine if mirror imagery is present [0037])
	The same motivation to combine independent claim 11 applies here.

	Regarding claim 16, Modified Bargagni teaches the user device of claim 11, Bargagni teaches wherein the protected data includes user input data or personal information about a user of the device. (protects user privacy by storing on the user device 101 the sensitive data (e. g . , user preferences , age , gender , or other data) [0024] of the local user device [0034])

	Regarding claim 17, Modified Bargagni teaches the user device of claim 11, Bargagni teaches wherein execution of the instructions for updating the user interface causes the user device to: output content or recommendations via the user interface based at least in part on the inferences. (the machine learning module 111 output is represented as age / gender / objectCategory [0042] display (by display device [0065]) as user interface) at the local computing device (desktop computer [0021]) [0015] and the customized content recommendation is provided by the machine learning module [0026])
	
6.	Claims 2, 3, 12, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bargagni et al (US20180232370) in view of Arilla et al (US20190095763 filed 09/27/2017) in view of Aunger et al (US20180211058 filed 1/23/2018) and further in view of Chhabra et al (US20160180078


	Regarding claim 2, Modified Bargagni teaches the method of claim 1, Bargagni does not explicitly teach wherein the one or more neural network models are stored in the secure memory.
	Chhabra teaches wherein the one or more neural network models are stored in the secure memory (applies the machine-learning classifier (as neural network model) within the trusted execution environment 212 [0058])
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Bargagni to incorporate the teachings of Chhabra for the benefit of protecting the privacy and/or security of the user data. (Chhabra, [0058]) 

	Regarding claim 3, Modified Bargagni teaches the method of claim 1, Bargagni does not explicitly teach wherein the inferences are generated, at least in part, by a neural network application executing in a trusted environment.
	Chhabra teaches wherein the inferences are generated, at least in part, by a neural network application executing in a trusted environment. (wherein the risk classifier module is further to generate, by the trusted execution environment, threat reference data in response to application of the machine-learning classifier, wherein the reference data is indicative of normal usage of the computing device or malicious attack of the computing device; [0092]) of the user device.
	The same motivation to combine dependent claim 2 applies here.

	Regarding claim 12, Bargagni teaches the user device of claim 11, Bargagni does not explicitly teach wherein the one or more neural network models are stored in the secure memory.
	Chhabra teaches wherein the one or more neural network models are stored in the secure memory (applies the machine-learning classifier (as neural network model) within the trusted execution environment 212 [0058])
	The same motivation to combine dependent claim 2 applies here.

	Regarding claim 19, Bargagni teaches a user device comprising: processing circuitry; (the user device 101 [0026], Fig. 1, implemented using special purpose circuitry, such as using Application - Specific Integrated Circuit (ASIC) [0071]), 
	retrieve one or more neural network models from the secure partition; (user data is analyzed by a machine learning module 111 that is running locally on the user device 101 [0026] and private or sensitive data is stored (in a local database 109 (as secure memory) [0022] and analyzed on the local device [0025] which implies the machine learning module was retrieved before being used for analysis)
	retrieve protected data from the secure partition, (private or sensitive data is stored (in a local database 109(as secure memory) [0022] and analyzed on the local device [0025] which implies the data was retrieved before being analyzed) 
	Bargagni does not explicitly teach configured to operate in a secure state or a non- secure state; and a memory having a secure partition and a non-secure partition, the secure partition storing instructions that, when executed by the processing circuitry while operating in the secure state, causes the user device to; the protected data including pixel data associated with one or more images or videos to be displayed via a user interface of the user device, generate inferences about one or more logos or symbols included in the one or more images or videos using one or more neural network models, wherein the secure partition is inaccessible to the processing circuitry when operating in the non-secure state;
	Arilla teaches the protected data including pixel data associated with one or more images or videos to be displayed via a user interface of the user device; (By analyzing the content of an image (e.g., the pixels of an image), the image selector 316 can determine if black and white imagery is present and if the image should be filtered out…By analyzing the pixels and content of an image, the image selector 316 can determine if mirror imagery is present [0037]; Computing device 950 includes an input/output device (e.g., display 954, communication interface 966 [0055]; Machine learning techniques such as deep learning can used by the image selector 200 to improve selection processes through training the systems (e.g., expose multilayer neural networks to training data, feedback, etc.) [0022]);
	generating inferences (a performance prediction for the image [0029], Fig. 5; … the system 408 can learn the preferences … based upon vast amounts of training imagery [0041], Fig. 5)
	about one or more logos or symbols included in the one or more images or videos (an inference engine to determine results of interest (e.g., select images likely to be presented [0025] such as logos (626) and photos with text or only text (636), Fig. 6; … using the learning system 408 to process an input 502 (e.g., a series of images, each represented as a collection of visual elements [0029], Fig. 5; The Examiner notes that machine learning system 408 as the inference engine, visual element which represent a visual property (e.g. color [0048]) is considered a symbol on an image, and text within photos are symbols)
	using one or more neural network models (to produce an output 504 using machine learning system 408 [0029], Fig. 5)
	stored on the user device; (a portion of the operations may be executed … one or more at an end user devices (e.g., the computing device 306) [0047])
	The same motivation to combine independent claim 11 applies here.
	Aunger teaches wherein the secure memory (user devices, and so on, that are utilized during performance of a medical procedure can be secured [0178])
	is inaccessible to applications executing in a rich environment of the user device; (An example API function can include causing deletion of, or inaccessibility to, medical information presented on a user device [0047]; For example, the mobile devices, laptops, particular computer systems, can execute an application which can constrain access according to the protocol 120. The application may be the software agent 156 [0058], Fig. 1)
	The same motivation to combine independent claim 11 applies here.	Chhabra teaches configured to operate in a secure state or a non-secure state;
(the environment 200 of the computing device 102 include the operating system 208 (as non-secure state) and the trusted execution environment 212, [0036])
	and a memory having a secure partition and a non-secure partition, the secure partition storing instructions that, (the secure enclave support 122 may be embodied as a set of processor instruction extensions that allow the processor 120 to establish one or more secure enclaves in the memory 126 [0016], the memory 126 may store various data and software used during operation of the computing device 102 such as operating systems (as non-secure partition [0017]))
	when executed by the processing circuitry while operating in the secure state, causes the user device to: (To establish a secure enclave, the computing device 102 may execute one or more processor instructions to create the secure enclave [0054])
	The same motivation to combine dependent claim 2 applies here.

	Regarding claim 20, Modified Bargagni teaches the user device of claim 19, Bargagni teaches wherein the pixel data is associated with premium media content to be displayed or played back via the user interface. (protects user privacy by storing on the user device 101 the sensitive data such as user preferences [0024] for a one-time request for content [0034] such as (premium media) advertisement and video (which as pixel data) [0035])
	Arilla teaches wherein the pixel data (By analyzing the content of an image (e.g., the pixels of an image), the image selector 316 can determine if black and white imagery is present and if the image should be filtered out…By analyzing the pixels and content of an image, the image selector 316 can determine if mirror imagery is present [0037])
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Bargagni to incorporate the teachings of Arilla for the benefit of invoking training algorithms using data representing images to automatically learning the images and related information (Arilla, [0034])

	Regarding claim 21, Modified Bargagni teaches the user device of claim 19, Bargagni teaches wherein the protected data includes user input data or personal information about a user of the device. (protects user privacy by storing on the user device 101 the sensitive data (e.g., user preferences, age, gender, or other data) [0024] of the local user device [0034])

	Regarding claim 22, Modified Bargagni teaches the user device of claim 19, Bargagni teaches wherein execution of the instructions further cause the user device to: output content or recommendations via the user interface based at least in part on the inferences. (the machine learning module 111 output is represented as age / gender / objectCategory [0042] display (by display device [0065]) as user interface) at the local computing device (desktop computer [0021]) [0015] and the customized content recommendation is provided by the machine learning module [0026])

7.	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bargagni et al (US20180232370) in view of Arilla et al (US20190095763 filed 09/27/2017) in view of Aunger et al (US20180211058 filed 1/23/2018) and further in view Korsunsky et al (US20110231510)

	Regarding claim 4, Modified Bargagni teaches the method of claim 1, however, Bargagni do not explicitly teach wherein the inferences are generated, at least in part, by a neural network processing unit (NPU).
	Korsunsky teaches wherein the inferences are generated (predicting (same as inference) a rate of network activity [0079])
	at least in part, by a neural network processing unit (NPU) (using self-organizing maps and neural net algorithms [0079] and machine learning acceleration hardware 318 (as NPU) are used to generate a self-organizing map (as SOM neural networks [0448]) or neural network [0550])
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Bargagni to incorporate the teachings of Korsunsky for the benefit of identifying patterns in the data flow [0451], inspecting content of the data flow, or analyzing a behavior of the data flow (Korsunsky [0033])

	Regarding claim 14, Modified Bargagni teaches the user device of claim 11, however, they do not explicitly teach wherein the processing circuitry includes a neural network processing unit (NPU).
	Korsunsky teaches wherein the processing circuitry includes a neural network processing unit (NPU). (using self-organizing maps and neural net algorithms [0079] and machine learning acceleration hardware 318 (as NPU) are used to generate a self-organizing map (as SOM neural networks [0448]) or neural network [0550])
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Bargagni to incorporate the teachings of Korsunsky for the benefit of identifying patterns in the data flow [0451], inspecting content of the data flow, or analyzing a behavior of the data flow (Korsunsky [0033])

8.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bargagni et al (US20180232370) in view of Arilla et al (US20190095763 filed 09/27/2017) in view of Aunger et al (US20180211058 filed 1/23/2018) and further in view of Carbune et al (US20190095786 filed 9/27/2017)

	Regarding claim 8, Modified Bargagni teaches the method of claim 1, however they do not explicitly teach further comprising: transmitting filtered feedback data to an external network based at least in part on the inferences, wherein the filtered feedback data does not include any of the protected data stored in the secure memory.
	Carbune teaches transmitting filtered feedback data to an external network based at least in part on the inferences, (generate a recommendation based on the predictions that have passed the filtering [0056] an external interface 462 may be provided in communication with processor 452 [0114])
	wherein the filtered feedback data does not include any of the protected data stored in the secure memory. (user data collected may be treated in one or more ways before it is stored or used, so that personally identifiable information is removed [0042])
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Bargagni to incorporate the teachings of Carbune for the benefit of processes that include securing information (Carbune, [0110]).

9.	Claims 9, 10, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bargagni et al (US20180232370) in view of Arilla et al (US20190095763 filed 09/27/2017) in view of Aunger et al (US20180211058 filed 1/23/2018) and further in view of Costa et al (US20170372226)

	Regarding claim 9, Modified Bargagni teaches the method of claim 1, but does not explicitly teach updating the one or more neural network models based at least in part on the inferences.
	Costa teaches updating the one or more neural network models based at least in part on the inferences. (the trusted execution environment computes 1102 a gradient descent update operation [0098] during neural network training [0077])
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Bargagni to incorporate the teachings of Costa for the benefit of a new confidential data instance, 
submitted to the machine learning system that is used to generate one or more predictions in a privacy preserving manner (Costa, [0024])

	Regarding claim 10, Modified Bargagni teaches the method of claim 7, but does not explicitly teach further comprising: sending the updated neural network models to an external network resource configured for training neural network models. 
	Costa teaches further comprising: sending the updated neural network models to an external network resource configured for training neural network models. (output of the trusted execution environment 100 is a trained machine learning system 116, the output is sent to server A and server B [0032] which comprises trained machine learning system, Fig. 1)
	The same motivation to combine dependent claim 9 applies here.

	Regarding claim 13, Modified Bargagni teaches the user device of claim 11, Costa teaches wherein the instructions are executed in a trusted environment of the user device. (at least one of the processors 1302 is configured to implement a processor protected memory region at memory 1308 comprising trusted execution environment 100. Computer executable instructions are stored at memory 1308 [0130]) of the user device
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Bargagni to incorporate the teachings of Costa for the benefit of a new confidential data instance, 
submitted to the machine learning system that is used to generate one or more predictions in a privacy preserving manner (Costa, [0024])

	Regarding claim 18, Modified Bargagni teaches the user device of claim 11, but does not explicitly teach wherein execution of the instructions further causes the user device to: update the one or more neural network models based at least in part on the inferences
	Costa teaches wherein execution of the instructions further causes the user device to: update the one or more neural network models based at least in part on the inferences. (the trusted execution environment computes 1102 a gradient descent update operation [0098] during neural network training [0077])
	The same motivation to combine dependent claim 13 applies here.

10.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Bargagni et al (US20180232370) in view of Arilla et al (US20190095763 filed 09/27/2017) in view of Aunger et al (US20180211058 filed 1/23/2018) in view of Chhabra et al (US20160180078) and further in view of Carbune et al (US20190095786 filed on 9/27/2017)

	Regarding claim 23, Modified Bargagni teaches user device of claim 19, Chhabra teaches teach wherein the non-secure partition stores instructions that, when executed by the processing circuitry, further causes the user device to: (the operating system 208 (as non-secure partition) may execute and otherwise manage one or more applications 210 [0037])
	They do not explicitly teach transmit filtered feedback data to an external network based at least in part on the inferences, wherein the filtered feedback data does not include any of the protected data stored in the secure memory.
	Carbune teaches transmit filtered feedback data to an external network based at least in part on the inferences, (generate a recommendation based on the predictions that have passed the filtering [0056] an external interface 462 may be provided in communication with processor 452 [0114])
	wherein the filtered feedback data does not include any of the protected data stored in the secure memory. (user data collected may be treated in one or more ways before it is stored or used, so that personally identifiable information is removed [0042])
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Bargagni modified by Chhabra to incorporate the teachings of Carbune for the benefit of processes that include securing information (Carbune, [0110]) 

11.	Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bargagni et al (US20180232370) in view of Arilla et al (US20190095763 filed 09/27/2017) in view of Aunger et al (US20180211058 filed 1/23/2018) in view of Chhabra et al (US20160180078) and further in view of Costa et al (US20170372226)

	Regarding claim 24, Bargagni modified by Chhabra teaches user device of claim 19, Costa teaches wherein execution of the instructions further causes the user device to: update the one or more neural network models based at least in part on the inferences. (the trusted execution environment computes 1102 a gradient descent update operation [0098] during neural network training [0077])
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Bargagni modified by Chhabra to incorporate the teachings of Costa for the benefit of a new
confidential data instance, submitted to the machine learning system that is used to generate one or more predictions in a privacy preserving manner (Costa, [0024])

	Regarding claim 25, Bargagni modified by Chhabra modified by Costa teaches user device of claim 24, Chhabra teaches teach wherein the non-secure partition stores instructions that, when executed by the processing circuitry, further causes the user device to: (the operating system 208 may execute and otherwise manage one or more applications 210 [0037])
	Costa teaches transmit the updated neural network models to an external network resource configured for training neural network models. (output of the trusted execution environment 100 is a trained machine learning system 116, the output is sent to server A and server B [0032] which comprises trained machine learning system, Fig. 1)
	The same motivation to combine dependent claim 24 applies here.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORIAM MOSUNMOLA GODO whose telephone number is (571)272-8670. The examiner can normally be reached Monday-Friday 7:30am-5:30pm EST. 
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B. Zhen can be reached on (571)272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patentcenter for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/M.G./Examiner, Art Unit 2121                                                                                                                                                                                                        



/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121